 
Exhibit 10.74
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered this
___ day of ____________, 2018 (the “Effective Date”) between Level Brands, Inc.,
a North Carolina corporation whose principal place of business is 4521 Sharon
Road, Charlotte, NC 28211 (the “Corporation”) and Mark S. Elliott, an individual
whose address is 7154 Chameroy Ct., Charlotte, NC 28270 (the “Executive”).
 
RECITALS
 
WHEREAS, the Corporation is a branding and marketing company focusing on
lifestyle based segments including women’s, men’s and entertainment segments
(the “Business”).
 
WHEREAS, the Corporation desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Corporation pursuant to the
terms of this Agreement.
 
WHEREAS, the Executive, by virtue of the Executive’s employment with the
Corporation, will become familiar with and possessed with the manner, methods,
trade secrets and other confidential information pertaining to the Corporation’s
business, including the Corporation’s client base.
 
NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Corporation and the Executive do hereby agree as follows:
 
1.           Recitals. The above recitals are true, correct, and are herein
incorporated by reference.
 
2.           Employment. The Corporation hereby agrees to continue to employ the
Executive, and the Executive hereby accepts continued employment, upon the terms
and conditions hereinafter set forth.
 
3.           Authority and Power During Employment Period.
 
a.           Duties and Responsibilities. During the term of this Agreement, the
Executive will serve as Chief Financial Officer and Chief Operating Officer and
in this capacity, shall serve as the Corporation’s Chief Financial Officer and
Chief Operating Officer and perform such other or additional duties and
responsibilities consistent with Executive’s title(s), status, and position as
the Chief Financial Officer and Chief Operating Officer.
 
b.           Time Devoted. Throughout the term of the Agreement, the Executive
shall devote a majority of the Executive’s business time and attention to the
business and affairs of the Corporation consistent with the Executive’s senior
executive position with the Corporation, except for reasonable vacations and
except for illness or incapacity, but nothing in the Agreement shall preclude
the Executive from engaging in a business other than the Business of the
Corporation which do not compete with the Corporation, including as a member of
the Board of Directors of affiliated companies, charitable and community
affairs, provided that such activities do not interfere with the regular
performance of the Executive’s duties and responsibilities under this Agreement.
 
 
1

 
 
c.           Corporate Policies. The Executive shall abide by all corporate
governance and employment policies of the Corporation which may be adopted or
modified from time to time including, but not limited to, any insider trading
and code of ethics polities.
 
4.           Term. The initial term (“Initial Term”) of employment hereunder
will commence on the Effective Date and end on the third (3rd) anniversary of
the Effective Date and may be extended for additional one (1) year periods (each
a “Renewal Term”) upon mutual consent of the parties by written notice given by
the Corporation to the Executive at least 60 days before the expiration of the
Initial Term or the Renewal Term, as the case may be, unless this Agreement
shall have been terminated pursuant to Section 6 of this Agreement. When used
herein, “Term” shall mean the Initial Term and any Renewal Term(s).
 
5.           Compensation and Benefits.
 
a.           Salary. The Executive shall be paid a base salary (“Base Salary”),
payable in accordance with the Corporation’s policies from time to time for
senior executives, at an annual rate One Hundred Eighty Thousand dollars
($180,000). The Base Salary thereafter may be increased, but not decreased, from
time to time, by the Compensation Committee of the Board of Directors in
connection with reviews of Executive’s performance, which such reviews shall
occur no less frequently than annually.
 
b.           Performance Bonus Opportunities.
 
(1)           During the Term, the Executive will be eligible for a performance
bonus (the “Performance Bonus”), payable in a combination of cash and awards of
common stock (“Performance Bonus Stock Awards”), which such Performance Bonus
shall be based upon his relative achievement of annual performance goals
established by the Corporation’s Board of Directors upon recommendation of the
Compensation Committee of the Board of Directors, with input from the
Corporation’s senior executive management, including the Executive. Such
performance goals are to be established by the Board of Directors no later than
the beginning of each fiscal year.
 
(2)           Any Performance Bonus Stock Award shall be granted to the
Executive pursuant to the terms and conditions of the Corporation’s 2015 Equity
Compensation Plan, or such other compensation plan as may be adopted by the
Corporation and its shareholders during the Term (collectively, the “Plan”).
 
(3)           The determination of the achievement of the annual performance
goals shall be made by the Compensation Committee of the Board of Directors as
soon as practicable following the completion of the Corporation’s audited
financial statements for the applicable fiscal year. The payment of each annual
Performance Bonus, if any, shall be made to the Executive within thirty (30)
days of such determination.
 
 
2

 
 
c.           Discretionary Bonus.
 
(1)           The Compensation Committee of the Board of Directors shall review
the Executive’s performance on an annual basis, and in connection with such
annual review, the Executive may be entitled to receive an annual discretionary
bonus (the “Annual Discretionary Bonus”) in such amount as may be determined by
the Board of Directors, upon recommendation of the Compensation Committee, in
its sole discretion.
 
(2)           The Compensation Committee shall commence each annual review by
the last business day of January of the following year. The Annual Discretionary
Bonus, if any, shall be paid to the Executive by the last business day of
February of the following year, or, if no Annual Discretionary Bonus is awarded,
the Compensation Committee shall so notify the Executive in writing of such
determination by the last business day of February of the following year. For
example, the Compensation Committee review for the year ending December 31, 2018
shall commence no later than January 31, 2019, and, assuming an Annual
Discretionary Bonus is to be awarded, the Executive shall be paid the Annual
Discretionary Bonus for the year ending December 31, 2018 on or before February
28, 2019. The Annual Discretionary Bonus, if any, may be paid to the Executive
in the form of cash, equity awards made under the Plan or a combination thereof,
as determined by the Compensation Committee in its sole discretion.
 
d.           Executive Benefits. The Executive shall be entitled to participate
in all benefit programs of the Corporation currently existing or hereafter made
available to executive and/or salaried employees including, but not limited to,
stock option plans, pension and other retirement plans, group life insurance,
hospitalization, surgical and major medical coverage, sick leave, salary
continuation, vacation and holidays, long-term disability, and other fringe
benefits.
 
e.           Vacation. During each fiscal year of the Corporation, the Executive
shall be entitled to such amount of vacation consistent with the Executive’s
position and length of service to the Corporation.
 
f.           Business Expense Reimbursement. During the Term of employment, the
Executive shall be entitled to receive proper reimbursement for all reasonable,
out of-pocket expenses incurred by the Executive (in accordance with the
policies and procedures established by the Corporation) in performing services
hereunder, provided the Executive properly accounts therefor.
 
g.           Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Corporation which is subject to recovery under
any law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Corporation pursuant to any such law, government
regulation or stock exchange listing requirement).
 
 
3

 
 
6.           Termination.
 
a.           Death. This Agreement will terminate upon the death of the
Executive.
 
b.           Disability.
 
(1)           The Executive’s employment will terminate in the event of his
disability, upon the first day of the month following the determination of
disability as provided below. Following such a termination, the Executive shall
be entitled to compensation in accordance with the Corporation’s disability
compensation practice for senior executives, including any separate arrangement
or policy covering the Executive, but in all events the Executive shall continue
to receive his Base Salary, at the annual rate in effect immediately prior to
the commencement of disability, for three (3) months after the termination. Any
amounts provided for in this Section 6b shall not be offset by other long-term
disability benefits provided to the Executive by the Corporation or Social
Security.
 
(2)           “Disability,” for the purposes of this Agreement, shall be deemed
to have occurred if (A) the Executive is unable, by reason of a physical or
mental condition, to perform his duties under this Agreement for an aggregate of
ninety (90) days in any 12-month period or (B) the Executive has a guardian of
the person or estate appointed by a court of competent jurisdiction. Anything
herein to the contrary notwithstanding, if, following a termination of
employment due to disability, the Executive becomes re-employed, whether as an
executive or a consultant, any compensation, annual incentive payments or other
benefits earned by the Executive from such employment shall be offset against
any compensation continuation due to the Executive hereunder.
 
c.           Termination by the Corporation For Cause.
 
(1)           Nothing herein shall prevent the Corporation from terminating
Executive for Cause, as hereinafter defined. The Executive shall continue to
receive compensation only for the period ending with the date of such
termination as provided in this Section 6c. Any rights and benefits the
Executive may have in respect of any other compensation shall be determined in
accordance with the terms of such other compensation arrangements or such plans
or programs.
 
(2)           “Cause” shall mean (A) committing or participating in an injurious
act of fraud, gross neglect, misrepresentation, embezzlement or dishonesty
against the Corporation; (B) committing or participating in any other injurious
act or omission wantonly, willfully, recklessly or in a manner which was grossly
negligent against the Corporation; (C) engaging in a criminal enterprise
involving moral turpitude; (D) conviction for a felony under the laws of the
United States or any state thereof; (E) violation of any Federal or state
securities laws, rules or regulations, or any rules or regulations of any stock
exchange or other market on which the Corporation’s securities may be listed or
quoted for trading; (F) violation of the Corporation’s corporate governance
policies; or (G) any assignment of this Agreement in violation of Section 14 of
this Agreement.
 
 
4

 
 
(3)           Notwithstanding anything else contained in this Agreement, this
Agreement will not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Executive a notice of termination stating
that the Executive committed one of the types of conduct set forth in Section
6c(2) of this Agreement and specifying the particulars thereof and the Executive
shall be given a thirty (30) day period to cure such conduct set forth in
Section 6c(2).
 
d.           Termination by the Corporation Other Than For Cause and Not in
Connection with a Change of Control.
 
(1)           The foregoing notwithstanding, the Corporation may terminate the
Executive’s employment for whatever reason it deems appropriate; provided,
however, that in the event such termination is not based on Cause, as provided
in Section 6c above, and not in connection with a Change of Control, as provided
in Section 6g below, the Corporation may terminate this Agreement upon giving
the Executive thirty (30) days’ prior written notice. During such thirty (30)
day period, the Executive shall continue to perform the Executive’s duties
pursuant to this Agreement. Notwithstanding any such termination, the
Corporation shall continue to pay to the Executive the Base Salary and Executive
Benefits he would be entitled to receive under this Agreement for the balance of
the Term of this Agreement in accordance with the Corporation’s regular payroll
policies.
 
(2)           In the event that the Executive’s employment with the Corporation
is terminated pursuant to this Section 6d, Section 6f, or Section 6g then
Section 7a of this Agreement and all references thereto shall be voidable as to
the Executive and the Corporation. In addition, in the event that the
Executive’s employment with the Corporation is terminated pursuant to this
Section 6d, Section 6f, or Section 6g, the Executive’s stock options and/or
restricted shares granted to the Executive during the Term (to the extent not
fully vested as of the termination date), shall become fully vested as of the
termination date, and the Executive shall be permitted to exercise such options
for up to twelve (12) months following the termination date.
 
e.           Voluntary Termination. If the Executive terminates the Executive’s
employment on the Executive’s own volition (except as provided in Section 6f
prior to the expiration of the Term of this Agreement, including any renewals
thereof, such termination shall constitute a voluntary termination and in such
event the Executive shall be limited to the same rights and benefits as provided
in connection with a termination for Cause as provided in Section 6c.
 
f.           Constructive Termination of Employment. A termination by the
Corporation without Cause under Section 6d (a “Constructive Termination”) shall
be deemed to have occurred upon the occurrence of one or more of the following
events without the express written consent of the Executive:
 
(1)           a material breach of the Agreement by the Corporation;
 
 
5

 
 
(2)           failure by a successor company to assume the obligations under the
Agreement; and/or
 
(3)           a material change in the Executive’s duties and responsibilities
as described in Section 3a hereof.
 
Anything herein to the contrary notwithstanding, the Executive shall give
written notice to the Board of Directors of the Corporation that the Executive
believes an event has occurred which would result in a Constructive Termination
of the Executive’s employment under this Section 6f, which written notice shall
specify the particular act or acts, on the basis of which the Executive intends
to so terminate the Executive’s employment, and the Corporation shall then be
given the opportunity, within thirty (30) days of its receipt of such notice, to
cure said event; provided, however, there shall be no period permitted to cure a
second occurrence of the same event and in no event will there be any period to
cure following the occurrence of two events described in this Section 6f.
 
(g)            Change in Control. If at any time during the Term, Executive’s
employment with the Corporation is terminated by the Corporation not for Cause
within two years after the Change of Control (as hereinafter defined) or in the
90 days prior to the Change of Control upon the request of the acquiror, the
Corporation shall pay to Executive an amount equal to the greater of (i) 1.5
multiplied by Executive’s Base Salary that Executive is then earning or (ii) all
Executive’s Base Salary remaining to be paid to Executive during the Initial
Term, payable in a lump-sum payment on the termination date of Executive’s
employment hereunder but not earlier than the closing of the Change of Control.
For purposes hereof, a “Change of Control” shall mean a change of control of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), whether or not the Corporation is in fact
required to comply with that regulation, provided that, without limitation, such
a change in control shall be deemed to have occurred if (A) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation or a corporation owned, directly or indirectly, by the
shareholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing more than 50% of the combined voting
power of the Corporation’s then outstanding securities; or (B) during any period
of two consecutive years (not including any period prior to the execution of
this Agreement), individuals who at the beginning of such period constitute the
Board of Directors and any new director (other than a director designated by a
person who has entered into an agreement with the Corporation to effect a
transaction described in clauses (A) or (D) of this Section) whose election by
the Board of Directors or nomination for election by the Corporation’s
shareholder’s was approved by a vote of at least two-thirds of the directors
then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority; (C) the Corporation enters into an
agreement, the consummation of which would result in the occurrence of a change
in control of the Corporation; or (D) the shareholders of the Corporation
approve a merger or consolidation of the Corporation with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Corporation outstanding immediately prior to it continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) of more than 50% of the combined voting power of the
voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation of all or substantially
all the Corporation’s assets.
 
 
6

 
 
7.           Covenant Not To Compete and Non-Disclosure of Information.
 
a.           Covenant Not To Compete. The Executive acknowledges and recognizes
the highly competitive nature of the Corporation’s Business and the goodwill,
continued patronage, and the names and addresses of the Corporation’s Clients
(as hereinafter defined) constitute a substantial asset of the Corporation
having been acquired through considerable time, money and effort. Accordingly,
in consideration of the execution of this Agreement, and as except as may
specifically otherwise approved by the Corporation’s Board of Directors, the
Executive agrees to the following:
 
(1)           That during the Restricted Period (as hereinafter defined) and
within the Restricted Area (as hereinafter defined), the Executive will not,
individually or in conjunction with others, directly or indirectly, engage in
any Business Activities (as hereinafter defined), whether as an officer,
director, proprietor, employer, partner, independent contractor, investor (other
than as a holder solely as an investment of less than four and ninety-nine one
hundred percent (4.99%) of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or otherwise.
 
(2)           That during the Restricted Period and within the Restricted Area,
the Executive will not, directly or indirectly, compete with the Corporation by
soliciting, inducing or influencing any of the Corporation’s Clients which have
a business relationship with the Corporation at the time during the Restricted
Period to discontinue or reduce the extent of such relationship with the
Corporation.
 
(3)           That during the Restricted Period and within the Restricted Area,
the Executive will not (A) directly or indirectly recruit, solicit or otherwise
influence any employee or agent of the Corporation to discontinue such
employment or agency relationship with the Corporation, or (B) employ or seek to
employ, or cause or permit any business which competes directly or indirectly
with the Business Activities of the Corporation (the “Competitive Business”) to
employ or seek to employ for any Competitive Business any person who is then (or
was at any time within two (2) years prior to the date Executive or the
Competitive Business employs or seeks to employ such person) employed by the
Corporation.
 
b.           Non-Disclosure of Information. The Executive acknowledges that the
Corporation’s trade secrets, private or secret processes, methods and ideas, as
they exist from time to time, customer lists and information concerning the
Corporation’s sources, products, services, pricing, training methods,
development, technical information, marketing activities and procedures, credit
and financial data concerning the Corporation and/or the Corporation’s Clients,
and (the “Proprietary Information”) are valuable, special and unique assets of
the Corporation, access to and knowledge of which are essential to the
performance of the Executive hereunder. In light of the highly competitive
nature of the industry in which the Corporation’s business is conducted, the
Executive agrees that all Proprietary Information, heretofore or in the future
obtained by the Executive as a result of the Executive’s association with the
Corporation shall be considered confidential.
 
 
7

 
 
In recognition of this fact, the Executive agrees that the Executive, during the
Restricted Period, will not use or disclose any of such Proprietary Information
for the Executive’s own purposes or for the benefit of any person or other
entity or organization (except the Corporation) under any circumstances unless
such Proprietary Information has been publicly disclosed generally or, unless
upon written advice of legal counsel reasonably satisfactory to the Corporation,
the Executive is legally required to disclose such Proprietary Information.
Documents (as hereinafter defined) prepared by the Executive or that come into
the Executive’s possession during the Executive’s association with the
Corporation are and remain the property of the Corporation, and when this
Agreement terminates, such Documents shall be returned to the Corporation at the
Corporation’s principal place of business, as provided in the Notice provision
(Section 10) of this Agreement.
 
c.           Documents. “Documents” shall mean all original written, recorded,
or graphic matters whatsoever, and any and all copies thereof, including, but
not limited to: papers; books; records; tangible things; correspondence;
communications; telex messages; memoranda; work-papers; reports; affidavits;
statements; summaries; analyses; evaluations; client records and information;
agreements; agendas; advertisements; instructions; charges; manuals; brochures;
publications; directories; industry lists; schedules; price lists; client lists;
statistical records; training manuals; computer printouts; books of account,
records and invoices reflecting business operations; all things similar to any
of the foregoing however denominated. In all cases where originals are not
available, the term “Documents” shall also mean identical copies of original
documents or non-identical copies thereof.
 
d.           Corporation’s Clients. The “Corporation’s Clients” shall be deemed
to be any persons, partnerships, corporations, professional associations or
other organizations for or with whom the Corporation has performed Business
Activities, including, but not limited to, suppliers or vendors with whom the
Corporation has done or is endeavoring to do business.
 
e.           Restrictive Period. The “Restrictive Period” shall be deemed to be
one (1) year following termination of this Agreement.
 
f.           Restricted Area. The “Restricted Area” shall be deemed to mean the
United States.
 
g.           Business Activities. “Business Activities” shall be deemed to any
business activities concerning owning, operating, managing, promoting or
soliciting clients for the Corporation’s Business, and any additional activities
which the Corporation or any of its affiliates may engage in during any portion
of the twelve (12) months prior to the termination of Executive’s employment.
 
h.           Covenants as Essential Elements of this Agreement. It is understood
by and between the parties hereto that the foregoing covenants contained in
Sections 7a and b are essential elements of this Agreement, and that but for the
agreement by the Executive to comply with such covenants, the Corporation would
not have agreed to enter into this Agreement. Such covenants by the Executive
shall be construed to be agreements independent of any other provisions of this
Agreement. The existence of any other claim or cause of action, whether
predicated on any other provision in this Agreement, or otherwise, as a result
of the relationship between the parties shall not constitute a defense to the
enforcement of such covenants against the Executive. To the extent that the
covenants contained in this Section 7 may later be deemed by a court to be too
broad to be enforced with respect to their duration or with respect to any
particular activity or geographic area, the court making such determination
shall have the power to reduce the duration or scope of the provision, and to
add or delete specific words or phrases to or from the provision. The provision
as modified shall then be enforced.
 
 
8

 
 
i.           Survival After Termination of Agreement. Notwithstanding anything
to the contrary contained in this Agreement, the covenants in Sections 7a and b
shall survive the termination of this Agreement and the Executive’s employment
with the Corporation.
 
j.           Remedies.
 
(1)           The Executive acknowledges and agrees that the Corporation’s
remedy at law for a breach or threatened breach of any of the provisions of
Section 7a or b herein would be inadequate and the breach shall be per se deemed
as causing irreparable harm to the Corporation. In recognition of this fact, in
the event of a breach by the Executive of any of the provisions of Section 7a or
b, the Executive agrees that, in addition to any remedy at law available to the
Corporation, including, but not limited to monetary damages, all rights of the
Executive to payment or otherwise under this Agreement and all amounts then or
thereafter due to the Executive from the Corporation under this Agreement may be
terminated and the Corporation, without posting any bond, shall be entitled to
obtain, and the Executive agrees not to oppose the Corporation’s request for
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available to the Corporation.
 
(2)           The Executive acknowledges that the granting of a temporary
injunction, temporary restraining order or permanent injunction merely
prohibiting the use of Proprietary Information would not be an adequate remedy
upon breach or threatened breach of Section 7a or b and consequently agrees,
upon proof of any such breach, to the granting of injunctive relief prohibiting
any form of competition with the Corporation. Nothing herein contained shall be
construed as prohibiting the Corporation from pursuing any other remedies
available to it for such breach or threatened breach.
 
8.           Indemnification. The Executive shall be continue to be covered by
the Articles of Incorporation, as amended, and By-Laws of the Corporation with
respect to matters occurring on or prior to the date of termination of the
Executive’s employment with the Corporation, subject to all the provisions of
North Carolina and Federal law, the Articles of Incorporation, as amended, of
the Corporation and the By-Laws of the Corporation then in effect. Such
reasonable expenses, including attorneys’ fees, that may be covered by the these
indemnification provisions shall be paid by the Corporation on a current basis
in accordance with such provision, the Corporation’s Articles of Incorporation,
as amended, By-Laws and North Carolina law. To the extent that any such payments
by the Corporation pursuant to these provisions may be subject to repayment by
the Executive pursuant to the provisions of the Articles of Incorporation, as
amended, and/or By-Laws, or pursuant to North Carolina or Federal law, such
repayment shall be due and payable by the Executive to the Corporation within
twelve (12) months after the termination of all proceedings, if any, which
relate to such repayment and to the Corporation’s affairs for the period prior
to the date of termination of the Executive’s employment with the Corporation
and as to which Executive has been covered by such applicable provisions.
 
 
9

 
 
9.           Withholding. Anything to the contrary notwithstanding, all payments
required to be made by the Corporation hereunder to the Executive or the
Executive’s estate or beneficiaries shall be subject to the withholding of such
amounts, if any, relating to tax and other payroll deductions as the Corporation
may reasonably determine it should withhold pursuant to any applicable law or
regulation. In lieu of withholding such amounts, the Corporation may accept
other arrangements pursuant to which it is satisfied that such tax and other
payroll obligations will be satisfied in a manner complying with applicable law
or regulation.
 
10.           Notices. Any notice required or permitted to be given under the
terms of this Agreement shall be sufficient if in writing and if sent postage
prepaid by registered or certified mail, return receipt requested; by overnight
delivery; by courier; or by confirmed telecopy, in the case of the Executive to
the Executive’s last place of business or residence as shown on the records of
the Corporation, or in the case of the Corporation to its principal office as
set forth in the first paragraph of this Agreement, or at such other place as it
may designate.
 
11.           Waiver. Unless agreed in writing, the failure of either party, at
any time, to require performance by the other of any provisions hereunder shall
not affect its right thereafter to enforce the same, nor shall a waiver by
either party of any breach of any provision hereof be taken or held to be a
waiver of any other preceding or succeeding breach of any term or provision of
this Agreement. No extension of time for the performance of any obligation or
act shall be deemed to be an extension of time for the performance of any other
obligation or act hereunder.
 
12.           Completeness and Modification. This Agreement constitutes the
entire understanding between the parties hereto superseding all prior and
contemporaneous agreements or understandings among the parties hereto concerning
the Agreement, including, but not limited to the Original Agreement. This
Agreement may be amended, modified, superseded or canceled, and any of the
terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by the parties or, in the case of
a waiver, by the party to be charged.
 
13.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute but one agreement.
 
14.           Binding Effect/Assignment. This Agreement shall be binding upon
the parties hereto, their heirs, legal representatives, successors and assigns.
This Agreement shall not be assignable by the Executive but shall be assignable
by the Corporation in connection with the sale, transfer or other disposition of
its business or to any of the Corporation’s affiliates controlled by or under
common control with the Corporation.
 
15.           Governing Law. This Agreement shall become valid when executed and
accepted by the Corporation. The parties agree that it shall be deemed made and
entered into in the State of North Carolina and shall be governed and construed
under and in accordance with the laws of the State of North Carolina. Anything
in this Agreement to the contrary notwithstanding, the Executive shall conduct
the Executive’s business in a lawful manner and faithfully comply with
applicable laws or regulations of the state, city or other political subdivision
in which the Executive is located.
 
 
10

 
 
16.           Further Assurances. All parties hereto shall execute and deliver
such other instruments and do such other acts as may be necessary to carry out
the intent and purposes of this Agreement.
 
17.           Headings. The headings of the sections are for convenience only
and shall not control or affect the meaning or construction or limit the scope
or intent of any of the provisions of this Agreement.
 
18.           Survival. Any termination of this Agreement shall not, however,
affect the ongoing provisions of this Agreement which shall survive such
termination in accordance with their terms.
 
19.           Severability. The invalidity or unenforceability, in whole or in
part, of any covenant, promise or undertaking, or any section, subsection,
paragraph, sentence, clause, phrase or word or of any provision of this
Agreement shall not affect the validity or enforceability of the remaining
portions thereof.
 
20.           Enforcement. Should it become necessary for any party to institute
legal action to enforce the terms and conditions of this Agreement, the
successful party will be awarded reasonable attorneys’ fees at all trial and
appellate levels, expenses and costs.
 
21.           Venue. The Corporation and Executive acknowledge and agree that
the U.S. District Court for the State of North Carolina, or if such court lacks
jurisdiction, the State of North Carolina(or its successor) in and for
Mecklenburg County, North Carolina, shall be the venue and exclusive proper
forum in which to adjudicate any case or controversy arising either, directly or
indirectly, under or in connection with this Agreement and the parties further
agree that, in the event of litigation arising out of or in connection with this
Agreement in these courts, they will not contest or challenge the jurisdiction
or venue of these courts.
 
22.           Construction. This Agreement shall be construed within the fair
meaning of each of its terms and not against the party drafting the document.
 
23.           Role of Counsel. The Executive acknowledges his understanding that
this Agreement was prepared at the request of the Corporation by Pearlman Law
Group LLP, its counsel, and that such firm did not represent the Executive in
conjunction with this Agreement or any of the related transactions. The
Executive, as further evidenced by his signature below, acknowledges that he has
had the opportunity to obtain the advice of independent counsel of his choosing
prior to his execution of this Agreement and that he has availed himself of this
opportunity to the extent he deemed necessary and advisable.
 
THE EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE HAS READ ALL OF THE TERMS OF THIS
AGREEMENT, UNDERSTANDS THE AGREEMENT, AND AGREES TO ABIDE BY ITS TERMS AND
CONDITIONS.
 
 
11

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 
 
 
Witness:
THE CORPORATION:
 
  
   
 
  _____________________________  
LEVEL BRANDS, INC.
 
 
 
 
 
_____________________________  
By:  
/s/ 
 
 
 
Martin A. Sumichrast
 
 
 
Chief Executive Officer
 

 
 
 
Witness:
THE EXECUTIVE
 
 
 
 
 
_____________________________  
 
 
 
_____________________________  
 
Mark S. Elliott
 

 
 
 
 
 
 
 
 
12
